              Case 2:20-po-00464-CKD Document 8 Filed 02/26/21 Page 1 of 1


1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT

9                               EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,            )    2:20-po-00464-CKD
                                          )
12                      Plaintiff,        )    ORDER TO DISMISS AND VACATE BENCH
                                          )    TRIAL
13         v.                             )
                                          )
14   EDWIN T. HENRY,                      )
                                          )    DATE: March 25, 2021
15                      Defendant.        )    TIME: 10:00 a.m.
                                          )    JUDGE: Hon. Carolyn K. Delaney
16                                        )
                                          )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:20-po-00464-CKD is GRANTED.

20         It is further ordered that the bench trial scheduled on March

21   25, 2021, is vacated.

22   IT IS SO ORDERED.

23
     Dated: February 26, 2021
24                                            _____________________________________
25                                            CAROLYN K. DELANEY
                                              UNITED STATES MAGISTRATE JUDGE
26

27

28

     ORDER TO DISMISS AND
     VACATE BENCH TRIAL                          1                  U.S. V. EDWIN T. HENRY
